Citation Nr: 1743170	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-48 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a bilateral foot and heel disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty November 1974 to September 1975 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2017, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

As a matter of clarification, a claim for service connection for a bilateral foot disorder, claimed as bilateral cracked heels, was denied in a final April 2010 rating decision.  However, the Board does not construe the present claim as an application to reopen.  In the April 2010 decision, the RO stated there were no service treatment records (STRs) available to review.  The current electronic record now includes relevant, official service department records.  When VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA previously decided the claim, VA will reconsider the claim without the requirement of new and material evidence to reopen the claim.  38 C.F.R. § 3.156 (c).  Regardless, since the evidence would be new and material, the same result is reached.

The electronic filing system contains documents that were associated with the record since the RO's last readjudication of the claims.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right ankle disorder is not attributable to service and arthritis of the right ankle was not manifest within one year of his separation from service. 

2.  The Veteran's left ankle disorder is not attributable to service and arthritis of the left ankle was not manifest within one year of his separation from service. 

3.  The Veteran's bilateral foot and heel disorder is not attributable to service and arthritis of the feet or heels was not manifest within one year of his separation from service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for a bilateral foot and heel disorder have not been met.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran and his representative have not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

	Right Ankle Disorder

On the matter of a current disability, VA examiners in February 2014 and August 2016 found no current pathology involving the right ankle.  Recent VA treatment records lack documentation of a right ankle disorder, including a March 2006 record showing a normal right ankle on x-ray.  However, as records from the Social Security Administration (SSA) document a 2005 right ankle sprain, the Board will resolve doubt in favor of the Veteran and find that the requirement of a current disability has been satisfied, albeit a disability diagnosed a number of years prior to the 2014 claim.   See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.)  

At the April 2017 hearing, the Veteran testified that he injured his feet, ankles, and heels during marching in boot camp.  His heels were cracked and he was given medication and special shoes to wear.  He reported that his feet, ankles, and heels bothered him throughout service, and the symptoms persisted after discharge.

STRs show that on entry into service, the Veteran's lower extremities were normal and he did not report pertinent complaints on the accompanying Report of Medical History.  In February 1974, the Veteran sought treatment for pain and swelling in the ankles.  He was thought to have possible stress fractures and was referred to podiatry.  It does not appear he followed through with the consultation with podiatry.  Also in a February 1974 dental history report, he responded "yes" to the presence of ankle swelling.  He reported overall bone and joint pain in October 1974.  On the September 1975 separation examination, no abnormalities of the lower extremities were found.  No complaints pertaining to the ankles were documented on the Report of Medical History at separation.

On VA examination in February 2014, the examiner found "insufficient clinical evidence for a right ankle diagnosis," and provided no opinion on etiology.

On VA examination in August 2016, the examiner opined it was less likely than not that the Veteran's ankle disorder was related to service.  In explanation, he stated that the Veteran was seen only for acute ankle conditions during service.  No ankle abnormalities were found at separation.  It was not until 1999 that any documentation of a right ankle disorder was made, which was approximately 24 years after service.  As such, the post-service disorder was less likely than not incurred in or caused by service.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The probative evidence does not show that the right ankle disorder is related to the Veteran's active military service.  A right ankle disorder was not found within one year of separation from service; rather, the evidence reflects that the disorder was not shown until many years after service discharge.  The fact that he sought treatment for other conditions after service, but not a right ankle disorder, weighs against the credibility of any statement that the disorder persisted since discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Caluza v. Brown, 7 Vet. App. 498 (1995).

The medical opinion evidence is also persuasive.  The August 2016 VA examiner addressed the contentions of service connection, but opined that the Veteran's right ankle disorder was not related to service.  The examiner based his conclusions on an examination of the claims file, including the STRs, post-service treatment records, diagnostic reports, and an examination of the Veteran.  He reviewed and accepted the reported history and symptoms in rendering the opinion, and provided a rationale for the conclusion reached.  

The only evidence to the contrary of the VA examination report is the lay evidence.  The Board finds that the Veteran's lay assertions are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiner was a medical professional who reviewed the claims file and considered the reported history, including the lay assertions.  The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determined that the Veteran's right ankle disorder was not related to service.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinion against that of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.  

Additionally, presumptive service connection for arthritis of the right ankle as a "chronic disease" is not warranted as there is no documentation of right ankle arthritis from within one year of the Veteran's 1975 discharge.  As for a continuity of symptomatology between the disorder and service, arthritis of the right ankle was not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable to the claim.  

	Left Ankle Disorder

The record shows the Veteran has current minimal degenerative joint disease of the left ankle, documented, for example, on VA examination in August 2016.  The examination report also documented a resolved left ankle strain, and resolved tendonitis of the left ankle.

The Veteran's April 2017 testimony regarding his ankle, heel, and foot problems is summarized above.  As also noted above, STRs show that on entry into service, the Veteran's lower extremities were normal and he did not report pertinent complaints on the accompanying Report of Medical History.  In addition to the February 1974 and October 1974 STRs discussed, in December 1974, the Veteran reported left ankle pain and was found to have tendonitis.  In April 1975, he reported pain in the left ankle with no known injury.  The provider diagnosed possible tendonitis.  On the September 1975 separation examination, no abnormalities of the lower extremities were found.  No complaints pertaining to the ankles were documented on the Report of Medical History at separation.
On VA examination in February 2014, the examiner opined it was less likely than not that the current left ankle disorder was related to service.  The examiner stated she had reviewed post-service medical records from 1997 to 2014, and the Veteran first reported ankle problems in February 2006.  X-rays were taken and were negative.  She found that given the lack of consistent or chronic ankle problems after service, it was less likely than not that the current disorder was related to military activity.

On VA examination in August 2016, the examiner opined it was less likely than not that the Veteran's ankle disorder was related to service.  As rationale, he stated that the Veteran was seen only for acute ankle conditions during service, and no ankle abnormalities were found at separation.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The probative evidence does not show that the left ankle disorder is related to the Veteran's active military service.  A left ankle disorder was not found within one year of separation from service; rather, the evidence reflects that the disorder was not shown until many years after service discharge.  The fact that he sought treatment for other conditions after service, but not a left ankle disorder, weighs against the credibility of any statement that the disorder persisted since discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Caluza v. Brown, 7 Vet. App. 498 (1995).

The medical opinion evidence is also persuasive.  The February 2014 and August 2016 VA examiners addressed the contentions of service connection, but opined that the Veteran's left ankle disorder was not related to service.  The examiners based their conclusions on an examination of the claims file, including the STRs, post-service treatment records, diagnostic reports, and an examination of the Veteran.  They reviewed and accepted the reported history and symptoms in rendering the opinion, and provided a rationale for the conclusion reached.  

The only evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's lay assertions are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiners were medical professionals who reviewed the claims file and considered the reported history, including the lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the Veteran's left ankle disorder was not related to service.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against that of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professionals outweighs that of the general lay assertions.  

Additionally, presumptive service connection for arthritis of the left ankle as a "chronic disease" is not warranted as there is no documentation of left ankle arthritis from within one year of the Veteran's 1975 discharge.  As for a continuity of symptomatology between the disorder and service, arthritis of the left ankle was not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable to the claim.  

	Bilateral Foot & Heel Disorder

The record shows the Veteran has current bilateral plantar fasciitis, documented, for example, on VA examination in August 2016.  

The Veteran's April 2017 testimony regarding his ankle, heel, and foot problems is summarized above.  STRs show that on entry into service, the Veteran's feet were normal and he did not report pertinent complaints on the accompanying Report of Medical History.  In February 1974, he sought treatment for pain in the feet and was found to have a stress condition of both heels.  In December 1974, the Veteran was seen for Achilles tendonitis of the right foot.  On the September 1975 separation examination, no abnormalities of the feet were found.  The Veteran reported a history of foot trouble on the Report of Medical History at separation.

On VA examination in August 2016, the examiner opined it was less likely than not that the Veteran's bilateral foot disorder was related to service.  As rationale, he stated that the Veteran was seen only for an acute foot condition during service, and no abnormal x-ray findings were made during service.  While the Veteran reported a history of a foot condition at separation, the examiner made no comment.  It was not until June 2009, approximately 35 years after discharge, that a foot condition was documented.  Additionally, post-service podiatry records appeared to question whether the Veteran's foot symptoms could be related to his non-service connected back disorder with radiculopathy.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The probative evidence does not show that the foot and heel disorder is related to the Veteran's active military service.  A foot and heel disorder was not found within one year of separation from service; rather, the evidence reflects that the disorder was not shown until many years after service discharge.  The fact that he sought treatment for other conditions after service, but not a foot or heel disorder, weighs against the credibility of any statement that the disorder persisted since discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Caluza v. Brown, 7 Vet. App. 498 (1995).

The medical opinion evidence is also persuasive.  The August 2016 VA examiner addressed the contentions of service connection, but opined that the Veteran's foot and heel disorder was not related to service.  The examines based his conclusion on an examination of the claims file, including the STRs, post-service treatment records, diagnostic reports, and an examination of the Veteran.  He reviewed and accepted the reported history and symptoms in rendering the opinion, and provided a rationale for the conclusion reached.  

The only evidence to the contrary of the VA examination report is the lay evidence.  The Board finds that the Veteran's lay assertions are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiner was a medical professional who reviewed the claims file and considered the reported history, including the lay assertions.  The examiner, in providing the requested medical opinions, used his expertise in reviewing the facts of this case and determined that the Veteran's foot and heel disorder was not related to service.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinion against that of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.  

Additionally, presumptive service connection for arthritis of the feet or heels as a "chronic disease" is not warranted as there is no documentation of foot or heel arthritis from within one year of the Veteran's 1975 discharge.  As for a continuity of symptomatology between the disorder and service, arthritis of the foot or heel was not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable to the claim.  


ORDER

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a bilateral foot and heel disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


